Title: From Thomas Jefferson to John Condit, 1 October 1803
From: Jefferson, Thomas
To: Condit, John


          
            
              Dear Sir
            
            Washington Oct. 1. 1803.
          
          Your kindness on a former occasion in procuring me the cyder of Newark, encourages me to trouble you again in the same way. I should be very glad to get eight barrels of the first quality, to be forwarded here as soon as it is in a proper state to move. your engaging this for me will be thankfully acknoleged. 
          I hope we shall see you on the first day of the session, as the unavoidable absence of two Western members of the Senate will leave us nothing to spare.   Accept my friendly salutations and assurances of respect & esteem.
          
            
              Th: Jefferson
            
          
        